PER CURIAM.
Nasedra Lumpkin challenges the denial of his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without prejudice to his right to file a legally suffi*932cient motion addressing his claim of entitlement to jail credit. See Trapkin v. State, 830 So.2d 172 (Fla. 4th DCA 2002); Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998); See also Gethers v. State, 838 So.2d 504 (Fla.2003); Daniels v. State, 491 So.2d 543 (Fla.1986).
STONE, WARNER and KLEIN, JJ., concur.